Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.       This action is responsive to the communication filed on 10/22/2021.

Claim Status
2.	Claims 20 and 23-24 have currently been amended.

Response to Arguments
3.	The applicant’s arguments have been taken into consideration, but are moot in view of new grounds of rejection.
A.	The rejections under 35 USC 112 2nd par have been withdrawn in light of the claim amendments.
B.	In response to the applicant’s argument that the Hubbard reference doesn’t teach or suggest wherein the record comprises authentication data to authenticate each portion of the set of the portions of the content file as the content file is collected:
	According to par [0034], lines 9-12 of the applicant’s specification, the claimed authentication data is drawn to using a security value (which is used to authenticate segment integrity) may include a MD5 hash and other signatures of the particular segment. Regarding the record comprising authentication data to authenticate each portion of the set of the portions using the broadest reasonable interpretation of the claimed limitation) that the transmission of hash values portions (e.g., record comprising authentication data) appended to transmitted electronic information received by a client in distributed portions (e.g., portions of the content file as the content file is collected), as disclosed in col. 38, lines 1-10 and 25-37 of Hubbard, is obvious in light of the claimed limitation because each hashed portion transmitted with the electronic information transmitted to each client acts as authentication used to authenticate/verify/validate each portion of the electronic file by hashing each segment of the electronic data transmitted being transmitted to each receiving client (e.g., “as the content file is collected”).  


Claim Rejections – 35 USC 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 20-26 are rejected under 35 USC 103 as being unpatentable over Peters et al (EP 1,217,557) in view of Hubbard (US 8,275,827).
With respect to claim 20, Peters et al discloses a method of protecting distributed content accessible for use within a storage network of computer nodes hosting respective content stores (par [0007], which discloses redundant content segments in a plurality of storage units), wherein the computer nodes are interconnected by a communications network (par [0066], “communication channels”), said method comprising the steps of:
a)    storing portions of a content file in a plurality of content stores within the storage network such that each content store stores a respective subset of a set of the portions of the par [0013], which discloses storing copies of the plurality of data segments in the plurality of storage units); and
b)    sending to a collection computer node a record corresponding to redundant sets of the portions from the plurality of content stores to ensure the collection of the set of the portions of the content file (par [0029-0030], which discloses a catalog managing database storing the plurality redundant segments), and
wherein the redundant sets include sufficient portions of the content file to enable streaming of the content file at the collection computer node (par [0021], [0092] and [0094], lines 1-10, which disclose retrieving the copied redundant segments from one of the plurality of storage units to combine and produce video data streams).
Hubbard further teaches wherein at least two of the redundant sets comprise redundant portions of the content file (col. 23, lines 15-26, which discloses storing data portions redundantly on two or more systems) and wherein the record comprises authentication data to authenticate each portion of the set of the portions of the content file as the content file is collected (col. 37, lines 58-67 and col. 38, lines 1-10 & 25-37, which disclose hashing file content and transmitting encrypted hash value portions to client systems, along with hash value portions).	
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the data block storage security environment of Hubbard within the concept illustrated by Peters et al in order to improve upon lowering latency related with storing and accessing content over content delivery networks when implementing processing of priority markings to ensure full use of unused storage (disclosed in the Abstract of Hubbard), which would cause the 

With respect to claim 21, Peters et al discloses wherein redundant portions of said content file are stored in said plurality of content stores (par [0007], “multiple storage units”).
With respect to claim 22, Peters et al discloses wherein at least a first of the respective subsets consists of a minority of said portions comprehensive of said content file (par [0091], lines 1-5, “file segments”).
Regarding claim 23, Peters et al teaches wherein said portions comprehensive of said content file are serially concatenateable to enable presentation of said content file (par [0073], lines 1-5, “priority ordering” & [0094], lines 16-19, “reconstruct the segment”).
Regarding claim 24, Hubbard further teaches wherein the record differentiates between content stores storing redundant portions of the content file based on a quality of service metric (col. 45, lines 64-67).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the data block storage security environment of Hubbard within the concept illustrated by Peters et al according to the motivation disclosed regarding claim 20.

Regarding claim 25, Peters et al further teaches determining a subset of said plurality of content stores from which to collect said set of said portions comprehensive of said par [0064], “segments of data from selected storage units”), wherein the record includes said subset of said plurality of content stores (par [0059], lines 1-5, “sequence of logical records”).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the data block storage security environment of Hubbard within the concept illustrated by Peters et al according to the motivation disclosed regarding claim 20.
With respect to claim 26, Peters et al discloses wherein said subset of said plurality of content stores is determined to permit the redundant selection of portions of said content file (par [0078], lines 5-7, which discloses selecting file segments containing redundancy info).


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20211106